DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  The specification provides structures to perform the recited functions in Figs. 1, and 2.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations of claims 51, 52, 54 – 58, in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26 – 58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dotan-Cohen et al.(US PAP 2017/0140041).
As per claims 26, 36, 42, 51, Dotan-Cohen et al. teach a computing device comprising: 
at least one input device to receive a speech input from a user (“understanding user speech”; paragraph 5); 
at least one output device to output a reminder (“a notification which comprises a reminder, a recommendation, suggestion”; paragraph 96); 
memory (paragraph 108); and 
processor circuitry to (paragraph 35): 
initiate speech recognition to recognize at least one word in the speech input (paragraph 7); 
initiate a determination of an intent of the user based on the at least one word in the speech input and an identification of a past pattern of actions corresponding to the intent of the user (“determine a likely spoken utterance or intent of a user with regards to an interaction with a user device, may predict a likely future action by a user, based on a history of sensed user activity”; paragraph 21); and 
cause the output device to output the reminder based on a comparison between a current condition and a past condition associated with the past pattern of actions, the current condition not included in the speech input from the user (“may employ one or more sensors to generate data relevant to a user's activity on a user device(s). The user activity may be monitored, tracked, and used for determining patterns of user activity…generates notification content and makes it available to presentation component 220, which determines when and how (i.e., what format) to present the notification based on user data, user activity pattern information. For example, if a user activity pattern indicates the user is likely to be driving to work at a time when it is relevant to present a particular notification, it may be appropriate to provide that notification in an audio format, thus personalizing it to the context of the user.”; paragraphs 6, 98).

As per claims 27, 43, 52, Dotan-Cohen et al. further disclose the at least one input device includes a microphone (“Sensor 850 may comprise one or more microphones or acoustic sensors,”; paragraph 157). 

As per claims 28, 44, 53, Dotan-Cohen et al. further disclose the at least one output device includes a speaker (paragraph 165, last two lines).

	As per claim 29, Dotan-Cohen et al. further disclose the reminder is audible (“For example, if a user activity pattern indicates the user is likely to be driving to work at a time when it is relevant to present a particular notification, it may be appropriate to provide that notification in an audio format, thus personalizing it to the context of the user”; paragraph 98).

	As per claims 30, 37, 45, 54, Dotan-Cohen et al. further disclose the processor circuitry is to convert the speech input into text (“a set of possible words corresponding to the utterance is determined”; paragraph 150).

	As per claims 31, 46, 55, Dotan-Cohen et al. further disclose the speech input includes natural language from the user (“spoken language understanding (SLU) systems”;  paragraph 156).

	As per claims 32, 38, 47, Dotan-Cohen et al. further disclose the processor circuitry is to identify the past pattern of actions as a time series of spatial locations (“determining that a location associated with the activity corresponds to a hub or venue of interest to the user based on frequency of visits, such as the user's home, work, gym, etc. (For example, the user's home hub may be determined to be the location where the user spends most of her time between 8 PM and 6 AM.)”; paragraph 32).

	As per claims 33, 39, 48, 56, Dotan-Cohen et al. further disclose the processor circuitry is to perform a machine learning algorithm to estimate a present action of the user based on the current condition and the past pattern of actions (“neural network, finite state machine, support vector machine, logistic regression, clustering, or machine learning techniques, similar statistical classification processes or, combinations of these to identify activity events from user data.”; paragraph 55).

	As per claims 34, 40, 49, 57, Dotan-Cohen et al. further disclose the processor circuitry is to determine the current condition based on at least one output of at least one of a sensor, a mobile telephone, or a network interface circuit (“a set of computing devices is monitored to detect user activities using sensors associated with the computing devices…a user device may be embodied as a personal computer (PC), a laptop computer, a mobile or mobile device, a smartphone”; Abstract, paragraph 39).

	As per claims 35, 41, 50, 58, Dotan-Cohen et al. further disclose the processor circuitry is to determine the current condition based on at least one of movement information, rate of change of movement information, heart rate information, blood pressure information, time of day information, location information, or gaze information (“determining that a location associated with the activity corresponds to a hub or venue of interest to the user based on frequency of visits, such as the user's home, work, gym, etc. (For example, the user's home hub may be determined to be the location where the user spends most of her time between 8 PM and 6 AM.)”; paragraph 32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mishra et al. teach realtime activity suggestion from social and event data.  Mutagi et al. teach application discovery and selection in language-based systems.  Yae et al. teach system for determining action based on context.  Tu et al. teach a recommendation method for formulating recommendations reflect the user’s input pattern and intent under a pas context.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658